SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]Annual Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2010. OR [ ]Transition Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number0-13163 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Acxiom Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Acxiom Corporation 601 E. Third Street Little Rock, AR72201 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits – December31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2010 3 Notes to Financial Statements 4 Supplemental Schedule ScheduleH, Line4i – Schedule of Assets (Held at End of Year) – December31, 2010 14 Report of Independent Registered Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan (thePlan) as of December31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December31, 2010, in conformity with U.S.generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental scheduleH, line4i – schedule of assets (held at end of year) as of December31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. KPMG LLP Dallas, Texas June27, 2011 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Noninterest-bearing cash $ 686 Investments, at fair value: Acxiom Corporation common stock 50,862,676 44,496,210 Participant brokerage accounts 3,118,673 2,504,455 Mutual funds 250,305,612 209,770,368 Common collective trust funds 37,682,212 33,620,951 Total investments at fair value 341,969,173 290,391,984 Notes receivable from participants 7,025,643 5,892,430 Net assets available for benefits before adjustment 349,014,979 296,285,100 Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ 295,474,677 See accompanying notes to financial statements. 2 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2010 Investment income: Dividends $ Interest 354,900 Net appreciation in fair value of investments 45,554,849 52,325,770 Contributions: Participants 16,888,420 Employer 2,383,806 Rollovers 667,168 19,939,394 Deductions from net assets attributed to: Benefits paid to participants and beneficiaries 19,689,033 Plan expenses 124,611 Total deductions 19,813,644 Net increase in net assets available for benefits 52,451,520 Net assets available for benefits, beginning of year 295,474,677 Net assets available for benefits, end of year $ See accompanying notes to financial statements. 3 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Plan Description The following description of the Acxiom Corporation Retirement Savings Plan (thePlan) provides only general information. Participants should refer to the plan agreement (theAgreement) for a more complete description of the Plan’s provisions. (a) General The Plan is a defined contribution plan covering substantially all employees of Acxiom Corporation and its domestic subsidiaries (Acxiom, the Company, or the Employer). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Investment Committee, as appointed by the board of directors, is the administrator for the Plan. (b) Participation Employees of the Company may participate in the Plan upon commencement of employment, except for those employees, if any, who already receive retirement benefits in connection with a collective bargaining agreement, certain nonresident employees, and leased employees. (c) Contributions The Plan includes a 401(k) provision whereby each nonhighly compensated participant may defer up to 30% of annual compensation, not to exceed limits determined under Section415(c) of the Internal Revenue Code (IRC). Deferrals for highly compensated participants are limited to meet nondiscrimination requirements of the IRC and are currently limited to 6% of annual compensation. The Plan provided a discretionary matching contribution of 50% of deferrals for deferrals up to 6% (maximum matching contribution of 3%) through June30, 2009. Effective July1, 2009, the discretionary matching contribution was reduced to 0%. Effective April1, 2010, the discretionary matching contribution was reinstated at 25% of deferrals up to 6%. Effective October1, 2010, the discretionary matching contribution was reinstated in full, such that the total amount of the match was 50% of deferrals for deferrals up to 6%. Participant contributions to the Plan are invested as directed by participants into various investment options. The Company’s matching contributions are made with Acxiom common stock and are recorded based on the fair value of the common stock at the date contributed. During the years ended December31, 2010 and 2009, the Company contributed 186,070 and 428,058shares, respectively, of Acxiom common stock. Immediately upon deposit into the Plan, the match shares are 100% diversifiable, at the election of the participant, among the other investment options with the Plan. (d) Participant Accounts Each participant’s account is credited with the participant’s contribution, rollovers, if any, the Company’s matching contribution, and discretionary contributions, if any, and is adjusted for investment income/losses and expenses. Allocations of income/losses and expenses are made according to formulas specified in the Agreement based on participant compensation or account balances. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (e) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000, less the highest outstanding balance in the previous 12months or 50% of their vested account balance. Loans are repayable through payroll deductions ranging up to five years unless the loan is for the purchase of a primary residence, in which case the loan can be repaid over ten years. The loans are secured by the balance in the participant’s account and bear interest at the prime rate in effect at the date of the loan plus 1.0%. The interest rates on outstanding participant loans at December31, 2010 and 2009 range from 4.25% to 10.5%, with maturity dates ranging from January2011 to October2020. (f) Vesting Participants are immediately vested in their voluntary contributions, rollovers, if any, and the earnings thereon. Participants are vested in the remainder of their accounts based on years of service, whereby partial vesting occurs in 20% increments beginning after two years of service until participants become fully vested after six years of service. If applicable, nonvested portions of company contributions are forfeited as of an employee’s termination date and are used to reduce future company matching contributions or to pay plan expenses. At December31, 2010 and 2009, forfeited nonvested accounts totaled $14,131 and $240,936, respectively. These accounts will be used to reduce future employer contributions. During 2010, $422,221 of participants’ accounts were forfeited, and employer contributions were reduced by $708,246 from forfeited nonvested accounts. During 2010, the forfeiture account balance was increased by $59,220 on the fair market value of the investments held in the account. (g) Investment Options Upon enrollment in the Plan, a participant may direct employee contributions in any of 29 mutual funds, two common collective trust funds, or the Acxiom common stock fund. In addition, participants have the option to open a self-directed brokerage account with T. Rowe Price in order to invest in numerous other stocks, bonds, and mutual funds. The Plan’s investment in the T. Rowe Price Stable Value Fund (theFund), a common trust fund, holds substantial investments in guaranteed investment contracts, bank investment contracts, and synthetic investment contracts. The value of the Fund reflects the value of the underlying contracts, which consist of changes in principal value, reinvested dividends and capital gains distributions, and approximate fair market value. The stated interest rates of the contracts vary and the average yield for the years ended December31, 2010 and 2009 were 4.02% and 4.62% after expenses. The Plan’s investment in the T. Rowe Price Equity Index Trust (theTrust), a common trust fund, holds substantial investments in common stocks of companies that comprise the S&P Index. The returns from the investments vary and the average yield for the years ended December31, 2010 and 2009 were 15.14% and 26.8% after expenses. 5 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (h) Benefits Paid to Participants and Beneficiaries Benefits paid upon retirement, death, or disability are made in the form of a lump-sum payment of cash or common stock of the Company. If a participant receives benefits prior to retirement, death, or disability, the benefits paid from the participant’s Employer contribution account shall not exceed the participant’s vested balance therein. Summary of Significant Accounting Policies (a) Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The statement of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. (b) New Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2010-06, which amended Accounting Standard Codification (ASC) Topic820, Fair Value Measurements and Disclosures (ASC820), as it relates to certain disclosures of fair value measurements. This amendment requires, among other things (a)disclosure of the sensitivity of an entity’s fair value measurements using Level3 inputs to changes in such inputs, (b)a reconciliation of changes in such fair value measurements, and (c)disclosure of transfers between fair value measurements using Levels1 and 2 inputs, if any. The Plan adopted this amendment on January1, 2010 and its adoption did not have a material effect on the Plan’s financial statements. In September2010, the FASBissued ASU No.2010-25, which amended ASC Topic962, Plan Accounting-Defined Contribution Pension Plans (ASC962), as it relates to the presentation of loans to participants. This amendment requires that loans to participants be shown as notes receivables from participants in the statement of net assets available for benefits. This amendment is effective retrospectively to all prior periods presented for the first annual reporting period beginning after December15, 2010. Early application is permitted. The Plan adopted this amendment in the plan year ended December31, 2010. 6 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (c) Fair Value Measurements The Plan applies the provisions of ASC820, Fair Value Measurements and Disclosures. ASC820 defines fair value, establishes a framework for measuring fair value and expands disclosure about assets and liabilities measured at fair value. Specifically, ASC820: · Defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value; · Establishes a three level hierarchy based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1) and lowest priority to unobservable inputs (Level3); and · Expands disclosures about instruments measured at fair value. The three levels of the fair value hierarchy under ASC820 are described below: Level1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. These are inputs other than Level1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. 7 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 The following tables present a summary of the Plan’s investment assets and liabilities measured at fair value as of December31, 2010 and 2009: 8 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Following is a description of the valuation methodologies used for assets measured at fair value. See also note2(d) for more information. (a) Common stock: Valued at the closing price reported in the active market in which the individual securities are traded. (b) Common and collective trusts; mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year-end. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement as of the reporting date. 9 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (d) Investment Valuation and Income Recognition The Plan’s investments in mutual funds, Acxiom common stock, and participant brokerage accounts are stated at fair value, based upon quoted market prices. Investments in common collective trust are valued based on their net asset value as determined by the Trustee, based on the fair value of the underlying assets. Investment contracts held by a defined contribution plan are required to be recorded at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The Plan’s T. Rowe Price Stable Value Common Trust Fund invests in investment contracts. The statement of net assets available for benefits presents the fair value of the investments in the collective trust as well as the adjustment of the investments in the collective trust from fair value to contract value relating to the investment contracts. The statement of changes in net assets available for benefits is prepared on contract-value basis. Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest is recorded as earned. Net appreciation/depreciation in fair value of investments represents realized gains (losses) on investments sold and unrealized appreciation (depreciation) on investments held at year-end. (e) Notes Receivable from Participants Participant notes receivable are stated at amortized cost, which represents the unpaid principal balance plus accrued interest. (f) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (g) Payment of Benefits Benefits are recorded when paid. 10 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Investments The fair value of individual investments representing 5% or more of net assets available for benefits as of December31 is as follows: The Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in value as follows: Plan Administration The Plan is administered by the Company. T. Rowe Price Trust Company (T. Rowe Price) is the recordkeeper and trustee of the Plan. 11 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Tax Status The Internal Revenue Service has determined and informed the Company in a letter dated November24, 2009, that the Plan is designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter. The plan administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the IRC. Related Party Transactions Certain investments represent mutual funds managed by T. Rowe Price, the trustee. In addition, non interest-bearing cash of $20,163 at December31, 2010, is held by T. Rowe Price. Accordingly, these transactions qualify as related party transactions. Other related party transactions involve the common stock of the Company and notes receivable from participants. During 2010 and 2009, total fees paid to related parties were $124,611 and $124,342, respectively. Reconciliation of Financial Statements to Form5500 The following is a reconciliation of net assets available for benefits per the financial statements at December31, 2010 and 2009 to the Form5500: The following is a reconciliation of investment income per the financial statements to the Form5500: Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Upon complete discontinuance of contributions, termination, or partial termination of the Plan, participants will become 100% vested in their accounts. Upon full termination of the Plan, the value of such accounts shall be distributed as provided in the Plan. 12 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the statement of net assets available for benefits. Recent market conditions have resulted in a high degree of volatility and increased the risks and short-term liquidity associated with certain investments held by the Plan, which could impact the value of investments after the date of these financial statements. Due to uncertainties inherent in the estimations and assumptions process, it is at least reasonably possible that changes in these estimates and assumptions in the near term would be material to the financial statements. 13 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2010 Identity of issuer, borrower, Fair lessor, or similar party Description Shares value * Acxiom Corporation Common stock 2,965,754 $ Participant Brokerage Accounts Tradelink Investments 3,118,673 3,118,673 * T. Rowe Price Mutual funds: PIMCO Total Return Instl. 775,268 8,411,654 American Funds Growth Fund of America – R5 353,314 10,737,227 Prime Reserve Fund 162 162 Retirement Income Fund 46,966 615,727 Retirement 2005 Fund 30,808 349,362 Retirement 2010 Fund 93,822 1,439,231 Retirement 2015 Fund 210,376 2,501,368 Retirement 2020 Fund 424,664 6,981,472 Retirement 2025 Fund 559,315 6,734,147 Retirement 2030 Fund 562,133 9,713,657 Retirement 2035 Fund 484,638 5,927,119 Retirement 2040 Fund 496,850 8,655,134 Retirement 2045 Fund 70,826 822,289 Retirement 2050 Fund 46,277 450,743 Retirement 2055 Fund 23,363 224,983 BlackRock Global Allocation, I 18,347 357,767 Harbor International Fund 5,938 359,553 Ivy Asset Strategy Class I 16,499 406,030 American Funds Europacific Growth – R5 486,410 20,093,578 J P Morgan Mid-Cap Value Instl. 247,212 5,802,056 Growth Stock Fund 768,921 24,720,797 Eagle Small Cap Growth R5 96,694 3,752,692 New Horizons Fund 266,552 8,926,840 Small-Cap Value Fund 600,080 21,680,877 Mid-Cap Growth Fund 552,545 32,340,474 Balanced Fund 1,193,884 23,041,970 Equity Income Fund 1,075,443 25,477,233 Spectrum Income Fund 870,112 10,754,581 Spectrum Growth Fund 509,994 9,026,889 Total mutual funds 250,305,612 Common collective trust funds: * T. Rowe Price Stable Value Fund – Sch A 29,034,492 30,123,274 * T. Rowe Price Equity Index Trust 189,305 7,558,938 Total common collective trust funds 37,682,212 * Participant notes receivable, interest rates range from 4.25% – 10.50% and maturities of January 2011 to October 2020 7,025,643 Noninterest-bearing cash 20,163 Total investments $ Historical cost information is not presented on this schedule, as all investments are participant directed. * Indicates a party in interest to the Plan. See accompanying report of independent registered public accounting firm. 14 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, Acxiom Corporation has duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. Acxiom Corporation As Sponsor and Administrator of the Acxiom Corporation Retirement Savings Plan Date: June27, 2011By: /s/ Art G. Kellam Art G. Kellam Vice President - Financeand Corporate Controller 15
